DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-5 are pending as amended on 11/5/2021. 
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 11/5/2021. In particular, claim 1 has been amended to contain the limitation previously recited in claim 2 (with a narrower range than previously recited). Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga et al (US 2014/0322444) in view of Schork (Control of Polymerization Reactors, 1993, Marcel Dekker, p 52).
As to claims 1 and 3, Suenaga discloses a polyimide film according to a general formula 

    PNG
    media_image1.png
    149
    305
    media_image1.png
    Greyscale
[0018],
As the component providing “R” above, Suenaga names 1,2,4,5-cyclohexanetetracarboxylic acid (CHDA) [0025], and discloses several advantages associated with CHDA [0026]. 
As the component providing ɸ above, Suenaga discloses several suitable groups, including: 

    PNG
    media_image2.png
    168
    205
    media_image2.png
    Greyscale
(FDA) and

    PNG
    media_image3.png
    59
    364
    media_image3.png
    Greyscale
(HFBAPP) [0022].
Suenaga exemplifies a polyimide wherein FDA is one of the diamine components [0067], and further exemplifies a polyimide wherein HFBAPP is the diamine component [0070]. 
Suenaga fails to explicitly teach a polyimide wherein the diamine component includes both FDA and HFBAPP.
Schork teaches that the ability to create a macromolecule containing two or more types of monomer units gives the polymer chemist a greatly increased ability to custom design a polymer to yield specific end-use properties (p 52, first paragraph). Schork teaches that as a general rule, a copolymer from monomers A and B will have properties intermediate between those of the two homopolymers of A and B, with the 
In light of Schork’s disclosure, the person having ordinary skill in the art would have been motivated to synthesize a polyimide by reaction of diamine and cyclohexanetetracarboxylic dianhydride (CHDA), as disclosed by Suenaga, utilizing any combination of diamines named by Suenaga, in order to target the properties desired for the intended end-use. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from diamine and CHDA, as disclosed by Suenaga, utilizing a combination of FDA and HFBAPP as the diamine component, thereby arriving at a polyimide comprising repeat units according to formula I (HFBAPP) and formula II (FDA, wherein R is H), as presently claimed. 
In particular, with regard to the presently recited mol% range of formula I (HFBAPP) to formula II (FDA): 
As set forth above, a copolymer from monomers A and B will have properties intermediate between those of the two homopolymers of A and B, with the percent of A units in the polymer determining whether the copolymer more nearly resembles homopolymer A or B. See Schork 2.3.1 on p 52. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Schork’s polyimide from reaction of CHDA and a combination of FDA and HFBAPP as diamines, utilizing any suitable percentage of HFBAPP relative to the total amount of diamines depending on whether properties more nearly resembling a polyimide from HFBAPP or a polyimide from FDA are desired, including an amount of HFBAPP within the presently claimed range of 1-15 mol%.
As to claims 4 and 5, Suenaga teaches a transparent polyimide film [0017], and teaches that polyimides having a CHDA skeleton have a high solubility in solvent and are advantageous in view of processability of the resulting film [0026]. In examples, Suenaga discloses preparation of a film from a polyimide solvent solution [0067, 0070]. Therefore, Suenaga discloses a polyimide solution formed by dissolving the polyimide in organic solvent (as recited in claim 4) and film formed therefrom (as recited in claim 5). 

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2014/0093715) in view of Hasegawa et al (Solution-Processable Colorless Polyimides Derived from Hydrogenated Pyromellitic Dianhydride with Controlled Steric Structure Journal Of Polymer Science, Part A: Polymer Chemistry 2013, 51, 575–592). 
As to claims 1 and 3, Fujii discloses a polyimide excellent in heat resistance, transparency, solubility, and optical isotropy [0019] having a structure [0032-33]: 

    PNG
    media_image4.png
    207
    731
    media_image4.png
    Greyscale

where R is hydrogen, fluorine or methyl (most preferably hydrogen in terms of availability) [0028]. “A” is any divalent organic group having no fluorene skeleton, and preferably having an ether bond, and is not particularly limited [0029]. Fujii names some specific examples of such diamines providing “A”, including 4,4’-diaminodiphenyl ether 
Hasegawa provides a table summarizing the properties of polyimides prepared from reaction of CHDA with 19 different diamines (p 584, table 3). Hasegawa’s table includes polyimides prepared from ODA (No. 1), BAPP (No. 5) and HFBAPP (No. 10). As evidenced by Hasegawa’s table 3, the person having ordinary skill in the art would have recognized that ODA, BAPP and HFBAPP are each associated with property advantages and property disadvantages relative to one another. For example, in terms of disadvantages, HFBAPP has an increased CTE relative and decreased 5% weight loss temperature relative to ODA and BAPP. In terms of advantages, HFBAPP has lower birefringence, lower water absorption, and lower dielectric constant relative to ODA and BAPP.  
When selecting a diamine for providing the “A” moiety in the polyimide of Fujii, the person having ordinary skill in the art would have been motivated to select any appropriate ether-containing diamine depending on the properties desired for a specific end use. As evidenced by Hasegawa, the advantages and disadvantages associated with ether-containing diamines such as ODA, BAPP and HFBAPP were known in the art, and one would have been motivated to select HFBAPP as an ether-containing diamine in a polyimide prepared from CHDA for applications requiring properties such as lower birefringence and/or lower dielectric constant and/or lower water absorption. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide having a structure according to formula I 
    PNG
    media_image4.png
    207
    731
    media_image4.png
    Greyscale
,
as disclosed by Fujii, utilizing HFBAPP as the diamine for providing “A,” thereby arriving at a polyimide having repeating units (subscripted “1-X”) according to instant formula I and units (subscripted “X”) according to instant formula II. 
With regard to the presently recited mol% range of formula I (HFBAPP) to formula II (FDA): 
Fujii teaches that from the viewpoint of developing optical isotropy, X is most preferably 0.7≤X<1.0 [0031], which corresponds to an amount of repeating units subscripted “1-X” (i.e., units corresponding to instant formula I) ranging from greater than 0 to 30%, relative to the total amount of repeating units subscripted X and 1-X (i.e., relative to total amount of repeating units corresponding to instant formulas I and II). It would have been obvious to the person having ordinary skill in the art to have prepared a polyimide according to Fujii’s formula I utilizing HFBAPP to provide “A,” as suggested by modified Fujii, with any amount of HFBAPP-containing repeat units within Fujii’s disclosed range of greater than 0 to 30 mol%, including amounts within the presently claimed range of 1 to 15 mol%. Case law has established that a prima facie
As to claims 4 and 5, Fujii discloses a polyimide solution formed by dissolving polyimide in organic solvent [0057], and a polyimide film comprising the polyimide [0059-61]. 

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered.
With regard to modified Suenaga:
Applicant argues (p 4) that because Suenaga’s polyimide of Ref Ex 8 (made from HFBAPP) has a Tg of only 260 C, one would not select HFBAPP to synthesize polyimide having excellent heat resistance. However, Suenaga explicitly names HFBAPP as a suitable monomer for providing the disclosed polyimide, and exemplifies a polyimide prepared from HFBAPP (with no disparaging of the properties in the exemplified polyimide). As evidenced by Suenaga’s examples 1-3 summarized in Table 1, a Tg of 260 must provide an acceptable level of heat resistance for the applications contemplated by Suenaga. Furthermore, as evidenced by Table 1, Suenaga considers properties beyond heat resistance, including water vapor transmission, light transmittance, and haze; one may have had motivation to select HFBAPP for improvement of properties, other than heat resistance, which are desired by Suenaga. Therefore, Applicant’s argument that one would not have selected HFBAPP due to the Tg of Suenaga’s Ref Ex 8 is not persuasive. 
With regard to modified Fujii:
Applicant argues (p 4) that Hasegawa’s Table 3 shows various that various properties (CTE, T5d, Tg, T400) of a polyimide from HFBAPP are inferior to a polyimide 
Applicant argues (p 5) that instant Table 1 shows that a film from HFBAPP having higher light transmittance than the films from BAPP and ODA, which would have been unexpected from the results of Hasegawa. However, Hasegawa does not provide data on total light transmittance for the series of polyimides, only data on transmittance at 400 nm. Therefore, because it has not been established what differences in total light transmittance would have been expected between polyimides from HFBAPP, BAPP and ODA, Applicant has not established that the total light transmittance differences in instant Table 1 are unexpected differences.
Applicant further argues (p 5) that instant Table 1 shows that a film from HFBAPP has a Tg which is almost the same as films from BAPP and ODA, which would have been unexpected from the results of Hasegawa. However, the amount of HFBAPP, BAPP and ODA in the polyimides of instant example 1, comparative example 1 and comparative example 3, respectively, is only 5 mol% based on the total diamine. Given that the percentage of HFBAPP, BAPP and ODA is only 5 mol% while the amount of BAFL in each of the polyimides is 95 mol%, one having ordinary skill in the art would have expected the properties of each of the copolymers to nearly resemble the properties of a polyimide from BAFL alone. (See discussion of Schork in paragraph g would have been expected between a polyimide from BAFL having only 5 mol% HFBAPP, BAPP or ODA relative to a polymer from BAFL alone, and therefore, Applicant has not established that the similarity in Tg values between the polyimides of instant example 1, comparative example 1 and comparative example 3 is unexpected. 
Applicant further argues (p 5) that the present invention achieves unexpectedly good optical isotropy, as evidenced by the thickness phase differences of example 1 and 2 compared to the thickness phase difference of example 3. However, Applicant’s examples 1-3 appear to show that, as the amount of HFBAPP relative to BAFL in the diamine component increases, thickness phase difference increases. As established in the rejections of record (particularly in the discussion of Schork), one having ordinary skill in the art would have expected a change in the properties of a copolymer commensurate with a change in the relative amounts of each comonomer. Applicant has not explained what difference in optical isotropy would have been expected upon changing the relative amounts of HFBAPP and BAFL, and therefore, Applicant has not established that the difference in optical isotropy between instant examples 1, 2 and 3 is an unexpected difference. 

Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766